DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 09/14/2021 has been considered and entered.  The amendment overcomes the rejections in view of Teshima et al. (US 2011/0003723) and Stokes et al. (US 2007/0049503) for failure to teach three succinimide dispersants having the molecular weights of the claims and providing nitrogen from the two of the recited dispersants in the claimed ratio, which are hereby withdrawn.  The amendment necessitates new grounds of rejections in view of indefiniteness and new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4 – 6, 9, 13 – 15, 18, 21, 22, 24 – 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 1 recites a combination of dispersants A, B, C which are each polyamine, i.e., succinimide, based dispersants wherein dispersants B and C at most are present in the dispersant mixture at a ratio of 0.76 (i.e., 76%) but at the same time can contribute 100% of dispersant nitrogen to the composition which is not supported by the disclosure as originally filed.  Rather, the ratios which are taken from the examples in Table 2 of the specification only allows dispersant nitrogen ratio for B+C/total dispersants to be 1 (i.e., 100%) when dispersant A is absent as seen in Example 3.  When dispersant A is present, the dispersant nitrogen ratio from B+C is strictly less than 1 and ranges from 0.62 to 0.72.  The idea of dispersants B+C providing 100% of the dispersant nitrogen when a nitrogen containing dispersant A is present is not supported by the disclosure, or by the specific ratios from Table 2 which were relied upon in the claims.  All other claims dependent on independent claim 1 are rejected on the same basis.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 – 6, 9, 13 – 15, 18, 21, 22, 24 – 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a combination of dispersants A, B, C which are each polyamine, i.e., succinimide, based dispersants wherein dispersants B and C at most are present in the dispersant mixture at a ratio of 0.76 (i.e., 76%) but at the same time can contribute 100% of dispersant nitrogen to the composition which is ambiguous as dispersant A which is an amine based dispersant (i.e., nitrogen containing dispersant) is present and will also contribute nitrogen to the composition.  All other claims dependent on independent claim 1 are rejected on the same basis.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771